United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4263
                        ___________________________

                                  Taby L. Hargett

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Nancy A. Berryhill, Acting Commissioner of Social Security Administration

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: November 21, 2017
                           Filed: November 28, 2017
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Taby Hargett appeals the district court’s1 order affirming the denial of
supplemental security insurance benefits. Upon de novo review, we agree with the

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
district court that the administrative law judge’s (ALJ’s) decision is supported by
substantial evidence on the record as a whole. See Igo v. Colvin, 839 F.3d 724, 728
(8th Cir. 2016). Specifically, we conclude that the ALJ properly weighed the medical
evidence and Hargett’s subjective statements in evaluating her impairments and
formulating her residual functional capacity (RFC), see Myers v. Colvin, 721 F.3d
521, 527 (8th Cir. 2013) (explaining that the RFC determination is based on all
relevant evidence, including medical records, observations of treating physicians and
others, and the claimant’s own description of her limitations); Halverson v. Astrue,
600 F.3d 922, 929-30 (8th Cir. 2010) (noting that a treating physician’s opinions are
entitled to less weight when they are inconsistent or contrary to the medical evidence
as a whole); McGeorge v. Barnhart, 321 F.3d 766, 769 (8th Cir. 2003) (finding the
ALJ properly limited the RFC determination to only those impairments and
limitations he determined were credible); and that Hargett did not establish a more
restrictive RFC, see Martise v. Astrue, 641 F.3d 909, 923 (8th Cir. 2011) (stating that
the burden of persuasion to prove disability and demonstrate RFC remains on the
claimant). Further, the ALJ properly relied on the vocational expert’s (VE’s)
response to the hypothetical that the ALJ posed, which was consistent with the ALJ’s
RFC findings. See Buckner v. Astrue, 646 F.3d 549, 560-61 (8th Cir. 2011)
(concluding that a VE’s testimony that is based on a hypothetical that accounts for all
of the claimant’s proven impairments constitutes substantial evidence). The judgment
of the district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




                                         -2-